Citation Nr: 9914222	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-12 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability claimed as 
lack of smell and taste with limited feeling in the toes 
secondary to service connected arthralgia of the left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The veteran had active service from September 1942 to March 
1944.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal originally from a rating decision 
of the Department of Veterans Affairs (VA), St. Petersburg, 
Florida, Regional Office (RO).


FINDING OF FACT

The record does not contain a medical diagnosis of a 
disability manifested by lack of smell and taste and limited 
feeling in the toes.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for a disability claimed as lack 
of smell and taste with limited feeling in the toes secondary 
to service connected arthralgia of the left ankle.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, one that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail and there is no 
duty to assist him further in the development of his claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107 (West 1991), Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). 

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court), held that the appellant in that case 
had not presented a well-grounded claim as a matter of law.  
The Court pointed out that, unlike civil actions, the VA 
benefits system requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak, 2 Vet. 
App. at 611.  The evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19 (1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1998).

The veteran claims that as a result of taking medication for 
his service connected left ankle disability, he has now lost 
the ability to taste and smell and has limited feelings in 
his toes.  The veteran's problem with presenting a well-
grounded claim for such a disability arises with the first 
element, which is evidence of current disability.  The 
veteran has provided no medical evidence to show a current 
diagnosis of the claimed disability.  Without proof of a 
current disability, there can be no valid claim.  See, 
Brammer v.  Derwinski, 3 Vet. App. 223, 225 (1992); and 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A review of 
post service VA treatment and examination records dated as 
late as 1996 failed to document a diagnosis or complaints 
regarding such a disability.

In fact, the only evidence of record regarding such a 
disability is the veteran's statements.  In situations in 
which there is no competent evidence of a current disability, 
the claim cannot be found to be plausible and, therefore, 
such claim is not well grounded.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Under these 
circumstances, it cannot be found that the veteran's 
statements alone are competent to demonstrate the existence 
of the claimed disability or a relationship of this purported 
disability to his military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As the first element 
is entirely unsupported, whether there is evidence sufficient 
to lend plausible support to the second and third elements 
need not be decided.

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 65, 77-80 (1995).  Here, the RO fulfilled 
its obligation under section 5103(a) in a statement of the 
case (SOC) that informed the veteran of the reasons his claim 
had been denied.  Also, by this decision, the Board informs 
the appellant of the type of evidence needed to make this 
claim well grounded. 

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule, see Fugere v. Derwinski, 1 Vet.App. 103, 106 (1990).  
The representative has not cited to a court decision that 
holds that the cited portions of M21-1 are substantive rules.  
Consequently, I see no basis upon which to comply with the 
representative's request in this regard.



ORDER

The claim for service connection for a disability claimed as 
lack of smell and taste with limited feeling in the toes 
secondary to service connected arthralgia of the left ankle 
is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

